Broyles, C. J.
The evidence adduced before the court on the motion to change the venue, under the act of the General Assembly approved August 21, 1911 (Ga. L. 1911, p. 74), authorized a finding that an impartial jury could be obtained in the county where the'alleged crime was committed, and that there was no probability or danger of lynching or other violence to the accused. It follows that the refusal of the court to change the venue was not error.

Judgment affirmed.


Luke, J., concurs. Blood-worth, J., absent on account of illness.